Citation Nr: 1646912	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left hip degenerative joint disease.

2.  Entitlement to an initial compensable rating for left hip degenerative joint disease, extension of the left thigh.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel



INTRODUCTION

The Veteran had active duty service from January 1981 to January 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2013, the agency of original jurisdiction (AOJ) partially granted the Veteran's claim for a higher initial rating for left hip degenerative joint disease and assigned a 10 percent rating, effective June 4, 2010.  A separate rating for left hip degenerative joint disease-extension of the thigh was also granted and an initial noncompensable rating was assigned, effective June 4, 2010.  However, inasmuch as a higher rating is available for this left hip disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the claims for a higher initial rating for left hip degenerative joint disease and left hip degenerative joint disease-extension of the thigh, the Board notes that the Veteran was last afforded a VA examination in January 2013.  However, in its November 2016 Informal Hearing Presentation, the Veteran's representative asserted that the prior examination did not properly take into consideration the functional loss due to the Veteran's painful left hip motion.  Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The VA examinations of record did not include joint testing for pain on passive motion, in weight-bearing, and nonweight-bearing.  Accordingly, the Court's holding in Correia necessitates reexamination of the left hip.  Considering these assertions in conjunction with the time period since the 2013 examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, due to the time that will elapse on remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records dated from July 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

2.   Afford the Veteran an appropriate VA examination so as to determine the current nature and severity of his service-connected left hip degenerative joint disease and left hip degenerative joint disease-extension of thigh.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached. 

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected left hip degenerative joint disease and left hip degenerative joint disease-extension of thigh.  The examiner should conduct range of motion testing of the joints (expressed in degrees).  The examiner should record the results of range of motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so. 

A rationale should be provided for any opinion offered.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




